     Case 2:20-mj-02910-DUTY Document 17 Filed 07/01/20 Page 1 of 2 Page ID #:203



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2091/0647
          Facsimile: (213) 894-6436
 9        E-mail:    Mack.Jenkins@usdoj.gov
                     Veronica.Dragalin@usdooj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. 2:20-MJ-2910

15              Plaintiff,
                                              NOTICE OF APPEARANCE
16                    v.

17   JOSE LUIS HUIZAR,

18              Defendant.

19

20         Plaintiff, United States of America, hereby advises the court
21   that the above-captioned case has been assigned to a new Assistant
22   United States Attorney (“AUSA”) as follows:
23
                           Name                   E-Mail Address
24     Newly Assigned      Mack E. Jenkins        Mack.Jenkins@usdoj.gov
       AUSA
25

26         Please make all necessary changes to the court’s case

27   Management/Electronic Case Filing system to ensure that the newly

28
     Case 2:20-mj-02910-DUTY Document 17 Filed 07/01/20 Page 2 of 2 Page ID #:204



 1   assigned AUSA is associated with this case and receives all e-mails

 2   relating to filings in this case.

 3    Dated: June 30, 2020                Respectfully submitted,

 4                                        NICOLA T. HANNA
                                          United States Attorney
 5
                                          BRANDON D. FOX
 6                                        Assistant United States Attorney
                                          Chief, Criminal Division
 7

 8
                                          MACK E. JENKINS
 9                                        Assistant United States Attorney

10                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
